Citation Nr: 1810150	
Decision Date: 02/15/18    Archive Date: 02/27/18

DOCKET NO.  11-19 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression. 


REPRESENTATION

Appellant represented by:	Adam Luck, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran served on active military service from September 1972 to February 1979 and from November 2001 to July 2002. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision rendered by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

In December 2015, the Veteran testified at hearing at the RO before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is included in the electronic claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board's review of the record reveals that further development is warranted for the matter of entitlement to service connection for an acquired psychiatric disorder, to include PTSD and depression, on appeal.

The Veteran has consistently contended that he developed a psychiatric disorder as a result of events during his active military service, to include an in-service stressor or personal assault.  Specifically, while stationed in Korea as a military policeman, he reported being called to talk down another soldier who was holding a commanding officer hostage at gun point in the armory.  He was able to intervene and defuse the situation despite having a gun pointed at him and then was the lead witness at the soldier's eventual court martial.  

A detailed review of the record showed that the Veteran's service treatment records were negative for diagnosis of or treatment for any psychiatric disorder.  In May 1975 and August 1976, the Veteran complained of difficulty breathing without any physical findings noted.  

The Veteran's DD Form 214 detailed that he served in the U.S. Army from September 1972 to February 1979 with a listed military occupational specialty (MOS) of Mechanical Communication Equipment Operator and Motion Picture Photographer.  Service personnel records do not document the Veteran's reported stressors.  They did reveal that the Veteran's duty assignment while stationed in Korea from May 1973 to June 1974 was listed as Carriage Equipment Attendant, rather than a military policeman.  

Post-service VA treatment records dated through October 2015 reflected findings of PTSD (chronic by history), severe, recurrent major depressive disorder (MDD) without psychotic features, depression, anxiety, and severe alcohol use disorder.  

Private psychological evaluation reports dated in August 2015 and November 2015 listed diagnoses of recurrent MDD, social anxiety disorder, PTSD, generalized anxiety disorder, alcohol dependence, and panic disorder.  In the November 2015 report, the private psychologist indicated that there was evidence to suggest that the Veteran's PTSD was connected to a stressor incurred during military service, as the content of his recurring nightmares indicated his symptoms were related to the hostage situation during service.  She further pointed to the Veteran's treatment during service for difficulty breathing that was not attributed to any physical cause, finding it was as likely as not that those symptoms were due to anxiety associated with PTSD.  The psychologist concluded that the Veteran suffered from PTSD related to his military service with secondary MDD and alcohol dependence. 

The Board is cognizant that requests have previously been made by the Veteran and by VA to the National Personnel Records Center, the U.S. Army Crime Records Center, and the 8th Army Division for information related to the Veteran's reported hostage situation and for the transcript of the reported subsequent court martial, with negative responses received.  However, the February 2008 response from the U.S. Army Crimes Records Center clearly indicated that the Veteran could contact the Office of the Clerk of Court, U.S. Army Judiciary, ATTN: JALS-CCO, 901 North Stuart Street, Suite 1200, Arlington, VA  22203-1837, who may or may not maintain records pertaining to the report in question.  It does not appear that a request for the transcript of the reported court martial or additional stressor verification of the hostage situation during service has been made from that identified source.  On remand, a search should be made to determine whether any court martials were held in Seoul, Korea, from 1973 to 1974, and, if so, whether a soldier named Angel was the defendant in any of the proceedings and if the Veteran testified at the proceeding.

In addition, based on the cumulative evidence of record, the Board will not proceed with final adjudication of this claim until a VA medical examination and opinion are provided, in order to clarify whether the claimed psychiatric disorder on appeal is causally related to the Veteran's military service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Evidence of record further reflects that the Veteran received VA medical treatment for his claimed psychiatric disorders from Valley Coast Bend VAHCS and Harlingen VAOPC.  As the evidence of record only includes treatment records dated up to October 2015 from those facilities, all additional pertinent VA treatment records should be obtained and properly associated with the record.  38 U.S.C. § 5103A(c) (2012); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (finding that VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain updated VA treatment records pertaining to the Veteran's claimed acquired psychiatric disorders from Valley Coast Bend VAHCS and Harlingen VAOPC for the time period from October 2015 to the present and associate them with the record.

2.  Contact the Office of the Clerk of Court, U.S. Army Judiciary, ATTN:  JALS-CCO, 901 North Stuart Street, Suite 1200, Arlington, VA  22203-1837 and/or any other appropriate service agency, to request information as to whether the Veteran was involved in a hostage situation during service in 1973 and whether a court martial was held in Seoul Korea, perhaps at the Yongsan Garrison 8th Army Division, between May 1973 and June 1974, against a soldier named "Angel" and where the Veteran was a witness.  If a negative response is received, notify the Veteran and his attorney.

3.  The AOJ must then afford the Veteran a VA psychiatric examination by an appropriate psychiatrist or psychologist to determine whether any current or previously diagnosed psychiatric disorder is related to his military service.  The electronic claims file must be made available to the examiner, and the examiner must specify in the examination report that the electronic claims file has been reviewed.  All studies, tests, and evaluations deemed necessary by the examiner must be performed. 

In reviewing the record, the examiner must identify and examine all records indicating any signs/indicators of the claimed personal assault stressor alleged by the Veteran to have occurred during active service in 1973, and offer an opinion as to the clinical significance, if any, of such evidence, to include any evidence of behavior changes following the alleged assault.  See 38 C.F.R. 3.304(f)(5).  VA regulations provide that evidence from sources other than the Veteran's service records can corroborate the occurrence of a claimed in-service stressor based on personal assault.  Based on the evidence of record, the examiner must provide an opinion as to whether the record indicates that any in-service personal assault described by the Veteran occurred.

Following a review of the evidence of record and with consideration of the clinical evaluation findings, as well as Veteran's statements and all other lay statements of record, the examiner must provide diagnoses for all psychiatric disorders found.  The examiner must integrate the previous psychiatric findings and diagnoses to obtain a true picture of the nature of the Veteran's psychiatric status.  If the diagnosis of PTSD is deemed appropriate, the examiner must specify (1) whether any claimed stressor found to be established by the record was sufficient to produce PTSD; and (2) whether there is a link between the current symptomatology and any in-service stressor found to be established by the record and found sufficient to produce PTSD.  The examiner must state the specific findings upon which these opinions are based. 

If a diagnosis of any psychiatric disorder other than PTSD is found to be warranted, the examiner must specifically state whether it was at least as likely as not (a 50 percent probability or greater), that any diagnosed psychiatric disorder began in service, was caused by service, or is otherwise casually related to the Veteran's active military service. 

In doing so, the examiner should acknowledge and discuss the findings of difficulty breathing during service in May 1975 and August 1976 as well as the psychiatric findings in VA treatment records and in the August 2015 and November 2015 private psychiatric evaluation reports of record.

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).  The Veteran is hereby advised that failure to report for any scheduled VA examination without good cause shown may have adverse effects on his claim.  38 C.F.R. § 3.655 (2017).

4.  The AOJ must review the record to ensure that the foregoing requested development has been completed.  In particular, review any VA examination report or medical opinion to ensure that it is responsive to and in compliance with the directives of this REMAND and if not, implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

5.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claim on appeal must be readjudicated, taking into consideration all relevant evidence associated with the evidence of record since the January 2018 supplemental statement of the case.  If the benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his attorney.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

